Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
	Applicant’s amendment filed 2/14/2022 has been received and entered.  Claims 1, 3, 4 have been amended. 
Claims 1-6 are pending.

Election/Restriction
Applicant's election with traverse of Group 1 in the reply filed on 8/4/2021 was acknowledged.  Because in the initial review and search it did not appear to be a burden to examine the claims to medium with the method instructions, and a system that uses the medium/instructions, the restriction requirement was withdrawn.  Newly amended claims are consistent with the elected invention.
Claims 1-6, drawn to a method of measuring the abundance of a nucleic acid read in data for a loci, on a computer readable medium and a system comprising a sequencing device, processor and memory with method instructions are currently under examination.

Priority
	This application filed 11/7/2018 claims benefit to US provisional application 62/582842 filed 11/7/2017.
No comment has been made by Applicants.

Information Disclosure Statement
It was noted that the listing of references in the specification is not a proper information disclosure statement providing the example starting at [0005].  
No new IDS nor comment has been made in Applicant’s response.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.
 The claims been amended to delete the term ‘automatically’, which renders the issue moot.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, as amended the limitation of ‘tens of thousands of loci” appears to be a limitation and range not contemplated nor supported by the instant specification.  
Applicants note [0035] for support of the amendment, however this appears to support this size of the bins, not the number of loci in a bin as amended.  A further review of the specification for the term “ten’ finds no support, and the term ‘thousand?’ identifies the limitation twice and supports ‘thousands’ of reads and loci at:
“[0002] Massively Parallel Sequencing (MPS) approaches such as those now in wide commercial use (Illumina/Solexa, Roche/454 Pyrosequencing, and ABI SOLiD) are attractive tools for sequencing. Typically, MPS methods can only obtain short read lengths (hundreds of base pairs, bp, also called nucleotides, nt, with Illumina platforms, to a maximum of 200-300 nt by 454 Pyrosequencing) but perform many thousands to millions of such short reads on the order of hours. Sanger methods, on the other hand, achieve longer read lengths of approximately 800 nt (typically 500-600nt with non-enriched DNA) but take several times longer to do so.”

but here provides only support for what the MPS platforms can provide, not that the number was contemplated for use in the claims; and
[0046] In step 401, a target sequence (target) is determined. The target includes one or more reference sequences, t, called bins, each bin covering a range of loci but, in some embodiments, excluding loci in a mask M. The number of bins is indicated by T, e.g., in data structure 110. The bins are selected because relative abundance of bins is indicative of a condition of interest (e.g., disease, a tumor, or a special class of cells). Each bin may encompass one or more chromosomes of a species, or portions thereof. Bin sizes are large, on the order of thousands to millions of loci. Any method may be used to determine the target, including obtaining the target from known sources, or receiving manual input of bin loci ranges or masks or both, or automatically retrieving such sequences, ranges or masks or all from storage, or receiving such sequences or ranges or masks or all from a remote computer across a network, either unsolicited or in response to a query.

and general describes what a bin could comprise, but does not provide that the thousands to millions of loci are associated with a condition, or that their change in relative abundance is associated with or for any condition for determination for variation for step f.  Additionally, a review of the specification and the art of record fails to provide any evidence that the change in abundance of tens of thousands of loci in a given bin is associated with any condition as required for final interpretation of the read data in step g.  Given the guidance of the specification, it appears that a priori knowledge is required for the correlation of a condition and the abundance (see [0046] stating “The bins are selected because relative abundance of bins is indicative of a condition of interest”, or possibly the presence or absence of a segment or whole chromosome for genetic conditions like trisomy in fetal analysis) of loci in the determination of a bin, or bin size for any given target sequence and condition of interest, however the specification fails to provide any specific guidance on the selection of bins, or support for the breadth of the claims.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Response to Applicant’s Arguments and claim amendments
Initially it is noted that the issue of step e) provides for Hj and j as terms but fails to define what these terms represent is moot in view of the deletion of the terms from claims 1, 3 and 4.
With respect to the issue that claims 1, 3 and 4 recite “the target sequence comprises a plurality of bins of loci”, Applicants note that the claims have been amended to indicate the number of loci present, and serves to tie each of the method steps together.  The claim amendments and Applicants argument has been fully considered, but not found persuasive.
The claim amendment appears to be directed to the number of possible loci in a bin, however the issue is how a ‘bin’ is defined.  In review of the specification paragraph [0046] provides:
“step 401, a target sequence (target) is determined. The target includes one or more reference sequences, t, called bins, each bin covering a range of loci but, in some embodiments, excluding loci in a mask M. The number of bins is indicated by T, e.g., in data structure 110. The bins are selected because relative abundance of bins is indicative of a condition of interest (e.g., disease, a tumor, or a special class of cells). Each bin may encompass one or more chromosomes of a species, or portions thereof.”

and appears to require a ‘reference’ sequence to define a ‘bin’. Given the guidance above, a ‘target sequence’ appears to be relative and subject to user input, and can comprise a whole genome or any subset if it can be correlated to a condition, and it is unclear how a target sequence which is a linear string of bases as a data source is considered to comprise bins, or what bins of loci comprise with respect to any given sequence in a sequence/genome would be, and appears to be relative to a choice of reference sequence provided as part of the data.  Even with the amendments that indicates the number of loci present, it is unclear if the claim requires all the ‘tens of thousands of loci’ to be increased/decreased, the target sequence as a whole to be increased/decreased, or if the presence/abundance of some of the loci being increased in abundance relative to a reference or a masked reference if known or present (for example the presence of a single loci/allele/SNP associated with cystic fibrosis, cancer,… or if the claim encompasses determining chromosome duplication which is in part irrelevant to the loci and only relative to the presence/abundance of an extra copy of the chromosome, for example) in a bin is sufficient to meet the requirements of the claims.  Step e) appears to require only reads ‘that start at each locus’, not all the reads in a given ‘bin’, but the copy number for a bin provided in f) is somehow based over all the loci, but also refers to the third data of locus dependent observed variation in abundance of step d) where this ‘obtaining’ step is vague and undefined on how it is performed or the determination is provided as a data source.  The final step where the abundance is correlated to a condition is determined is not clearly set forth on how it is derived, or if simply having a greater abundance of all the loci in a bin is sufficient to indicate a condition.
More clearly setting forth steps that are computer implemented for determining abundance and what is associated with a condition relative to a loci or bin, or amendments that provide a clear nature or structure to the data that is being analyzed would address the basis of the rejection.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 has been amended and still is generally directed to a method of detecting a variation/abundance in a target sequence for a sequence associated with a given sequence, and presenting on a display if a correlation exists for a given sequence and condition.  As amended, the claims now require that ‘each bin comprising tens of thousands of loci’ and that ‘thousands of reads of DNA sequences along fragments in the sample’ are used for alignment and quantitating the variation in abundance represented by the read for the given alignment/loci the read represents.  Claim 3 and 4 have been amended consistently with the method of claim 1, and still provides for a computer readable medium that provides the instruction for the method, and a system which provides the sequence and processor to perform the method.
The amendment to the claims do not appear to change the analysis under 101 except for the specific number of reads that are analyzed.  The steps of the method are still broad and generic, and the number of read sequences do not appear to alter the difficulty of aligning or counting reads which align with a reference sufficiently to make the claims patent eligible.  There is no evidence that analyzing a plurality or tens of thousands of sequences integrates the judicial exception or provide significantly more than the judicial exception.
Previously, computer implementation was specifically considered and generally that a large number of reads were analyzed for providing information about loci associated with conditions.  With the amendment for specific amounts of reads, a search of the art provides Qi et al. who teach ‘A Chromosome Bin Map of 16,000 Expressed Sequence Tag Loci and Distribution of Genes Among the Three Genomes of Polyploid Wheat’ (October 2004) and is cited to demonstrate that sequence read data was mapped to target genomes to analyze the structure among genetic models and possibly identify important genes and loci.  With respect to the claim limitations as amended, Qi et al. provide evidence for the analysis of over 10000 loci in the ESTs and provide a mapping in silico, and provides guidance for the analysis of the reads relative to their abundance on different chromosomes.  Qi et al. provide evidence for the identification of the presence and absence of genes among the various genomes using EST mapping.  
In review of the art of record, Chen et al (Prenatal Diagnosis (2013)) is noted for the teaching of using reads from maternal plasma to perform karyotyping, and can be used to demonstrate deletion or duplication in the genome of a fetus as a possible target sequence.  Also relevant is Zhao et al (2015) which provides for the use of cfDNA and MPS to provide for analysis of chromosomes.  The analysis requires the use of bins for analysis, and can be used to provide the determination of trisome or microdeletions or microduplications.  Similarly, Sehnert et al (2011) provide for detection of chromosomal abnormalities from reads obtained from MPS, and Fan et al (2010) provide evidence that the evaluation of reads requires counting statistics and evaluation of the sequences provided for accuracy of the evaluation.  While the steps of the claim are considered a judicial exception and abstract instructional steps for analysis, the art provides evidence that the steps encompassed by the method as amended were known and practiced.
Response to Applicants arguments
Applicants argue that the claims as amended provide a complexity of the method steps beyond that which could be performed with only mental steps.  Applicants arguments and claim amendments have been fully considered, but not found persuasive.
Upon review of the claim amendments and the art of record, it does not appear that the number of reads which are analyzed provides a complexity such that the steps of aligning reads with a target and counting the reads which align with a given target could not be performed mentally or with the aid of paper.  It is generally acknowledged that the use of a computer aids in routine types of analysis, however the claims as broadly amended fail to provide a complexity which necessitate the use of a computer to perform.  Therefore, for the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 
Previous rejection of record
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method stored implemented on a processor and stored on a non-transitory medium.  Prior to the amendment, claim 1 would not have been found statutory as they were directed to instructions to compare sequence data to quantitate variations at a loci and provide the interpretation for a correlation if one exists for the variation observed.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps that provide for the quantitation of sequences, an if a difference exists and a known condition is correlated with the difference observed, providing that the patient may have the condition.   The step of aligning and comparing sequence to arrive at the identification of a sequences are instructional steps, as are the counting/quantitation of reads that may be present in the data.  In view of the guidance of the specification, the claims require computing similarity scores based  with the broad steps of receiving data, generating alignment, counting reads and providing values, the providing a correlation with the change in sequence if it is associated with a condition.  The judicial exception is a set of instructions for analysis of sequence data, and appears to fall into the category of Mathematical Concepts, as mathematical calculations for calculating the number of reads for a loci, and into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion) where in this case there is no complexity nor amount of sequence data required and appears that reads for a given loci can be easily aligned and quantitated to arrive at a change and possible correlation to a condition.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element which appears to provide a practical application of the judicial exception.  This judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps or means for obtaining sequence data.  As such, the claims do not provide for any additional element to consider under step 2B beyond providing data for the method of analysis.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 1-6 do not recite something significantly different than a judicial exception.   Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.  As such, the instant claims set forth an inventive concept that are drawn only to an abstract process that only manipulates data and, therefore, are not directed to statutory subject matter.   Therefore the result of Step 2A analysis is that the claims are directed towards a judicial exception, i.e. an abstract idea.  No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs mathematical algorithms (aligning sequences) to manipulate existing information (quantitate a deletion or insertion or specific allele presence) to generate additional information (a condition correlated to observed sequences)  is not patent eligible.  In other words, patenting abstract idea (designing probes to a target sequence) cannot be circumvented by attempting to limit the use to a particular technological environment or purpose and desired result. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

An updated search based on the amendments to the claims identifies Qi et al. who teach ‘A Chromosome Bin Map of 16,000 Expressed Sequence Tag Loci and Distribution of Genes Among the Three Genomes of Polyploid Wheat’ (October 2004) is provided to demonstrate that sequence read data was mapped to target genomes to analyze the structure among genetic models and possibly identify important genes and loci.  Qi et al. provide evidence for the analysis of over 10000 loci in the ESTs and provide a mapping in silico, and provides guidance for the analysis of other genomes.  However, the reference fails to provide the need or motivation to provide ‘bins’ per se though whole chromosomes were evaluated as target sequences, nor the need of the evaluation of summing bins as part of the analysis.  Qi et al. provide evidence for the identification of the presence and absence of genes among the various genomes using EST mapping, and verify the information through Southern blotting for their structural analysis.
As provided previously for other genomes, the art demonstrates that providing reads and quantitating the reads across the chromosome at various loci can be used to determine abnormalities.  For example Zhao et al 2015 provide for the use of cfDNA and MPS to provide for analysis of chromosomes.  The analysis requires the use of bins for analysis, and can be used to provide the determination of trisome or microdeletions or microduplications.  Similarly, Sehnert eta l (2011) provide for detection of chromosomal abnormalities from reads obtained from MPS, and Fan et al (2010) provide evidence that the evaluation of reads requires counting statistics and evaluation of the sequences provided for accuracy of the evaluation.  However, none of the references provide the need or motivation to provide evaluation of summing bins (for example if not informative) to provide for a weighted partition for locus observations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631